PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 96-4916

LARRY R. LINNEY,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Asheville.
Charles E. Simons, Jr., Senior District Judge, sitting by designation.
(MISC-95-34)

Argued: December 4, 1997

Decided: January 20, 1998

Before MURNAGHAN and MOTZ, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed as modified by published opinion. Judge Motz wrote the
opinion, in which Judge Murnaghan and Senior Judge Butzner joined.

_________________________________________________________________

COUNSEL

ARGUED: Milton Gordon Widenhouse, Jr., Assistant Federal Public
Defender, Raleigh, North Carolina, for Appellant. Robert James Con-
rad, Jr., Assistant United States Attorney, Charlotte, North Carolina,
for Appellee. ON BRIEF: William Arthur Webb, Federal Public
Defender, Raleigh, North Carolina, for Appellant. Mark T. Calloway,
United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________
OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

Larry R. Linney appeals his conviction for criminal contempt in
violation of 18 U.S.C.A. §§ 401(1) and 401(3) (West 1966) and his
sentence -- a fine of $4,950 or, in the alternative, 300 hours of com-
munity service. Linney challenges the sufficiency of the evidence and
the adequacy of the notice of the contempt charge. He also maintains
that the district court erred in denying his request for a jury trial and
in imposing his sentence. We affirm in all respects, except to correct
Linney's sentence to bring it in compliance with the law.

I.

In May 1994, Larry R. Linney was appointed counsel for Stevie
Twitty, who had been charged with conspiracy to possess with intent
to distribute cocaine and cocaine base. Six months later, Linney was
elected to the North Carolina General Assembly.

The district court informed Linney on April 7, 1995, that Twitty's
case would be called for trial during the term of court beginning May
1, 1995. Although Linney had represented Twitty for a year prior to
the scheduled trial date, he had devoted little effort to Twitty's case.
For example, Linney had not attempted to conduct any discovery until
shortly before the trial date and had filed only a single motion on
Twitty's behalf.

The district court set jury selection in Twitty's case for the morning
of Monday, May 8, 1995, and mailed Linney a notice so stating. On
the Friday morning before that Monday, Linney moved for a continu-
ance and for leave to withdraw from representation of Twitty.
Through his law clerk, the district judge informed Linney that both
motions would be denied, but that Linney could present any objec-
tions to their denial at jury selection on May 8.

At 10:00 a.m. on May 8, the district court called Twitty's case for
jury selection. Linney told the court that he was not prepared for trial
and then, for the first time, asserted additional arguments as to why

                     2
the court should grant his motion to withdraw. For example, Linney
maintained that his duties as a member of the North Carolina legisla-
ture demanded his attention. He also claimed a conflict of interest pre-
vented him from representing Twitty, noting that budget decisions he
made as a state legislator affected the State Bureau of Investigation
and agents from the Bureau could be called as witnesses in the Twitty
case. Linney additionally contended that he had lost faith in the crimi-
nal justice system because of the local district attorney's investigation
of him on what he deemed "trumped up" charges. The district court
denied Linney's motions, informing Linney: "I expect you to be pres-
ent to participate in the selection of Jury [sic] in the [Twitty] case."

The court then ordered a ten-minute recess. Jury selection in the
Twitty case was scheduled to take place at approximately noon, after
the jury had been chosen for another case. During the recess, Linney
left the courtroom. As he did so, a United States Deputy Marshal
heard him say, "You (or Y'all) will have to come and get me." The
marshal subsequently reported this to the district judge.

As scheduled, the court called the Twitty case for jury selection at
noon. Because Linney was not present, the court continued the case
until 2:00 p.m. The court's deputy clerk left a voice mail message
instructing Linney to appear at 2:00 p.m. When the court reconvened
at 2:00 p.m. and Linney was still absent, the district court issued a
warrant for Linney's arrest.

Meanwhile, Linney had taken a flight from Asheville to Raleigh.
When he deplaned, police arrested Linney and detained him overnight
in jail. The following day Linney returned to Asheville to appear with
counsel before the district court.

In a summary contempt hearing, pursuant to Rule 42(a) of the Fed-
eral Rules of Criminal Procedure, the court considered arguments
made by Linney and his attorney and asked Linney questions about
his representation of Twitty. The district court found Linney in crimi-
nal contempt, ordered him to reimburse the government for costs and
expenses due to the delay of the Twitty case, determined that Linney
should not be compensated for his representation of Twitty, and dis-
barred Linney from practice before the United States District Court
for the Western District of North Carolina.

                    3
Linney successfully appealed the district court's summary con-
tempt order. On appeal, we held that Linney did not commit any acts
of contempt within the presence of the court -- a prerequisite to a
Rule 42(a) summary finding of contempt. Accordingly, we vacated
the contempt order and remanded for a hearing conducted pursuant to
Rule 42(b). United States v. Linney, No. 95-5411, 1996 WL 379781
(4th Cir. July 1, 1996) (unpublished); see Fed. R. Crim. P. 42(b).

On remand, another district judge, the Honorable Charles E.
Simons, Jr., Senior United States District Judge for the District of
South Carolina, was designated to preside over the Rule 42(b) con-
tempt proceedings. Immediately before the contempt hearing, Linney
requested a jury trial. Judge Simons denied this request stating that if
he found Linney in contempt he would not impose a penalty of
imprisonment and, therefore, a jury trial was not constitutionally
required. Linney then objected to the sufficiency of the contempt
notice; the judge rejected this argument, finding that the notice "fully
complied" with Rule 42(b).

After considering the evidence, including the testimony of Linney
and six other witnesses, Judge Simons found Linney guilty of crimi-
nal contempt. The judge then conducted a sentencing hearing and
imposed a fine of $4,950, or, in the alternative, if this proved to be
"uncollectible," ordered Linney to perform 300 hours of community
service. Judge Simons also directed that Linney receive no compensa-
tion in connection with the representation of Twitty.

II.

Initially, Linney maintains that the Government presented insuffi-
cient evidence to support his conviction of criminal contempt.

On May 8, 1995, in response to Linney's motion for a continuance
and for withdrawal from representation of Twitty, the district court
told Linney:

          [Y]ou have an obligation, in my opinion as presiding Judge,
          to represent your client to the best of your ability. . . .

                     4
          That's what I'm directing you to do. And I will expect you
          to be present. The motions as you've stated them are denied.
          I expect you to be present to participate in the selection of
          Jury [sic] in the trial of the case in the representation of your
          client, Stevie Twitty.

          [L]et's take about ten minutes so we won't have to break
          again when we get the jury in here.

Immediately after receiving these instructions, Linney left the court-
room and took a flight to Raleigh.

Judge Simons found that the Government produced sufficient evi-
dence to prove that Linney's "conduct . . . constitute[d] criminal con-
tempt under 18 U.S.C. sections 401(1) and 401(3)." To support a
conviction of criminal contempt for violation of a court order, the
Government must prove beyond a reasonable doubt that the defendant
willfully violated a decree that was clear and left no uncertainty in the
minds of those that heard it. See Richmond Black Police Officers
Ass'n v. City of Richmond, 548 F.2d 123, 129 (4th Cir. 1977). Linney
maintains that the district court's "statement of its expectations
regarding him" was "not a definite, clear, and specific order." Brief
of Appellant at 17. Linney contends that after hearing the above
instructions he believed that jury selection for the Twitty case would
begin the next day and so in leaving Asheville he did not willfully
violate any court order. Cf. United States v. Marx, 553 F.2d 874, 876
(4th Cir. 1978) (holding that a lawyer's willful absence from his cli-
ent's trial is contemptuous). He claims that he flew to Raleigh with
the intention of returning for court proceedings the following day,
May 9. Like Judge Simons, we find this argument unpersuasive.

The district court's order -- "to be present to participate in the
selection of Jury" -- like the order we recently considered in United
States v. McMahon, 104 F.3d 638, 643 (4th Cir. 1997), and unlike that
in many contempt cases, is "stunningly simple." Moreover, like the
district judge in McMahon, Judge Simons made numerous well-
reasoned factual findings supporting his judgment of contempt. Judge
Simons noted that a deputy marshal testified that he heard Linney
state as he left the courtroom on May 8, "You (or Y'all) will have to
come and get me." The judge found that "all other counsel in the case

                     5
understood the time at which they were to appear, and they did so"
and that Linney received a notice from the clerk's office specifying
that "jury selection and trial would begin on May 8, 1995." The judge
pointed out that the prosecutor in the Twitty case"noted on the
record" on May 8 (while Linney was present in the courtroom) that
he would have enough evidence "for that day ." (Emphasis added).
Additionally, Judge Simons noted that "the evidence of Linney's sub-
sequent petulant behavior demonstrates the court's directive was
understood by Linney, who knowingly chose to defy it." Finally, the
judge specifically found that "in the overall context of the situation,"
the directive of the presiding judge in the Twitty case to Linney, i.e.,
"to represent his client in the selection of the jury," was "unambigu-
ous."

The record provides abundant support for Judge Simon's findings
and his ultimate conclusion that Linney's conduct constituted criminal
contempt.

III.

Linney next contends that the Government provided him inade-
quate notice of the contempt charges.

Rule 42(b) of the Federal Rules of Criminal Procedure prescribes
the notice that must be given to the party charged with criminal con-
tempt when the assertedly contemptuous conduct has occurred outside
the presence of the court. That rule provides in pertinent part:

          A criminal contempt . . . shall be prosecuted on notice. The
          notice shall state the time and place of hearing, allowing
          reasonable time for the preparation of the defense, and shall
          state the essential facts constituting the criminal contempt
          charged and describe it as such.

Fed. R. Crim. P. 42(b) (emphasis added).

The notice in this case states that Linney "committed contempt of
said Court by leaving the courtroom after having been ordered by the
[district court] to remain and represent his client, Stevie Twitty." The

                     6
notice further states that Linney "failed to appear on May 8, 1995 and
represent his client . . . as ordered by said Court."

Linney maintains that because he left during a recess, he did not
leave the courtroom after being ordered to remain. In addition, Linney
notes that he appeared in court and represented Twitty on May 8,
when he moved, on Twitty's behalf, for a continuance and with-
drawal. Thus, Linney contends that when the Government attempted
to prove criminal contempt it relied on facts "far different from those
stated in its notice" and, therefore, the notice was deficient. Brief of
Appellant at 21.

We disagree. The notice required by Rule 42(b) is not an indict-
ment or information. See United States v. Weeks , 570 F.2d 244, 246
(8th Cir. 1978); United States v. Robinson, 449 F.2d 925, 930 (9th
Cir. 1971). Rather, a Rule 42(b) notice must simply satisfy due pro-
cess requirements by "contain[ing] enough to inform [the alleged con-
temnor] of the nature and particulars of the contempt charged."
Robinson, 449 F.2d at 930; see United States v. Martinez, 686 F.2d
334, 344 (5th Cir. 1982). In this case, the notice provided Linney with
essential facts sufficient to establish the basis for the criminal con-
tempt charges; it clearly charged Linney with contempt for leaving
town after the district court ordered him to represent Twitty.*
_________________________________________________________________

*We note that included in the midst of his argument as to the inade-
quacy of the Government's notice, Linney asserts that his "appointed
counsel had merely three hours to prepare the defense once the parties'
waived an apparent conflict of interest and the district court denied coun-
sel's motion to withdraw." Brief of Appellant at 23. This argument
appears to have little to do with Linney's claim that the notice itself was
inadequate. In any event, whatever validity such an argument might have
in another case, it has none here. The same law firm represented Linney
at the initial summary contempt hearing in May 1995 and in Linney's
earlier appeal and so was well informed as to the facts of this case. More-
over, in our earlier opinion, we recited the basic facts of the case. Thus,
Linney and his counsel clearly had considerable advance notice of the
particulars of the charges against Linney. Counsel should have been pre-
pared to represent Linney in the event that the court denied his motion
to withdraw, as it ultimately did.

                    7
Finally, contrary to Linney's suggestion, this case is easily distin-
guishable from Richmond Black Police Officers Ass'n, 548 F.2d at
123. There we found the contempt notice to be insufficient because
the Government had provided the defendants with no notice that they
were being charged with contempt. Id. at 127 n.2.

IV.

Linney maintains that the district court denied him his Sixth
Amendment right to a jury trial. He argues that the district court
"could not deprive [him] of his constitutional right to a jury trial by
promising to impose a fine of no more than $5,000.00." Linney also
asserts that the court actually imposed a fine exceeding $5,000, which
he maintains entitled him to a jury trial. We consider each contention
in turn, reviewing de novo the determination that a jury trial is not
constitutionally required. See United States v. Coppins, 953 F.2d 86
(4th Cir. 1991).

A.

The Sixth Amendment provides that "[i]n all criminal prosecutions,
the accused shall enjoy the right to a speedy and public trial by an
impartial jury." U.S. Const. amend. VI. Notwithstanding the absolute
nature of these words, the Supreme Court has held that jury trials are
required only for "serious" crimes; "petty" offenses can be tried by a
judge. See Duncan v. Louisiana, 391 U.S. 145, 159-62 (1968).

To determine if an offense is serious, a court must look to objective
criteria, particularly "the severity of the maximum authorized pen-
alty." Baldwin v. New York, 399 U.S. 66, 68 (1970) (plurality opin-
ion). Where Congress has indicated the seriousness of a crime by
setting a maximum penalty for it of more than six months imprison-
ment, a defendant is entitled to a jury trial. See Blanton v. City of
North Las Vegas, 489 U.S. 538, 541 (1989) (holding that courts must
look to "objective indications of the seriousness with which society
regards the offense").

However, "criminal contempt is unique in that legislative bodies
frequently authorize punishment without stating the extent of the pen-

                    8
alty which can be imposed." Duncan, 391 U.S. at 162 n.35. Thus,
"where no legislative penalty is specified and sentence is left to the
discretion of the judge, as is often true in the case of criminal con-
tempt, the penalties or seriousness of the contempt will be judged by
the penalty actually imposed." Codispoti v. Pennsylvania, 418 U.S.
506, 511 (1974) (citing Bloom v. Illinois, 391 U.S. 194, 211 (1968));
see also Frank v. United States, 395 U.S. 147, 149 (1968) (in prose-
cutions for criminal contempt "the severity of the penalty actually
imposed is the best indication of the seriousness of the particular
offense"); United States v. Hawkins, 76 F.3d 545, 550 (4th Cir. 1996)
(same).

Accordingly, "for `serious' criminal contempts involving imprison-
ment of more than six months," a contemnor is entitled to a jury trial.
See International, United Mineworkers of America v. Bagwell, ___
U.S. ___, 114 S. Ct. 2552, 2557 (1994) (quoting Bloom, 391 U.S. at
199). But less serious criminal contempt, involving imprisonment for
no more than six months, carries no entitlement to a jury trial. See
Muniz v. Hoffman, 422 U.S. 454, 475-76 (1975).

Linney does not dispute any of the above principles. Nor does he
maintain that a fine of $5,000 or less entitles him to a jury trial. See
Brief of Appellant at 26 ("If the actual sentence imposed does not
exceed six months or a $5,000.00 fine, then a criminal defendant is
not entitled to a jury trial for criminal contempt.") (emphasis added);
cf. 18 U.S.C.A. §§ 19, 3571(b)(7) (West Supp. 1997) ("petty" offense
defined as an offense for which a fine of "not more than $5,000" can
be imposed).

Nevertheless, Linney claims that Judge Simons erred because,
according to Linney, "[a] district court cannot deprive a defendant of
his constitutional right to a jury trial by making a pretrial indication
that it would impose a sentence under six months imprisonment or a
$5,000.00 fine." Brief of Appellant at 28. In support of this statement,
Linney cites only dicta in United States v. Lewis, 65 F.3d 252, 255
(2d Cir. 1995), aff'd on other grounds, ___ U.S. ___, 116 S. Ct. 2163
(1996). However, Lewis involved not a charge of criminal contempt
but statutory "petty" offenses, i.e., those for which the legislature has
established a maximum penalty of six months. Lewis is of little rele-
vance in the criminal contempt context where a court has the pretrial

                     9
discretion to determine that a charge of contempt does not constitute
a "serious" offense so as not to require a jury trial. See Codispoti, 418
U.S. at 512.

Indeed, whether a court makes an express pretrial announcement
indicating the limits on the penalty it will impose, every time it denies
a defendant's request for a jury in a criminal contempt case, the court,
simply by denying the request, effectively indicates pretrial that it will
not impose a sentence greater than that permitted for a "petty"
offense. Therefore, courts obviously can make such pretrial
announcements, see, e.g., United States v. Martinez, 686 F.2d 334,
340 (5th Cir. 1982); and we have never discouraged the practice. See
Richmond Black Police Officers Ass'n, 548 F.2d at 128 ("absent some
indication" by the court that if convicted the sentence would make it
a "petty" offense, a party charged with criminal contempt is entitled
the opportunity to at least request trial by jury). Only if the court later
imposes a penalty characteristic of a "serious" offense will the defen-
dant's constitutional rights be violated.

Thus, Judge Simons did not err in announcing prior to trial that he
would not treat Linney's contempt as a "serious" offense. The ulti-
mate determination as to whether a defendant charged with criminal
contempt is entitled to a jury trial depends on the actual penalty
imposed. Accordingly, unless the judge imposed on Linney a sen-
tence indicative of a "serious" offense, he did not err in denying Lin-
ney a jury trial.

B.

Linney contends that the fine of $4,950, combined with the district
court's determination that he receive no compensation in connection
with his defense of Twitty, resulted in a total fine of more than
$5,000. Given that the combination of these penalties assertedly cre-
ated a fine of over $5,000, Linney maintains that the criminal con-
tempt was, therefore, "serious" and so entitled him to trial by jury. See
Codispoti, 418 U.S. at 512. Because the district court lacked jurisdic-
tion to deny Linney compensation for the representation of Twitty,
making that portion of its order unenforceable, this argument neces-
sarily fails.

                     10
The Criminal Justice Act of 1964, 18 U.S.C.A. § 3006A (West
1985 & Supp. 1997) (CJA), authorizes appointment of, and compen-
sation for, counsel to represent indigent defendants charged with fed-
eral offenses. The determination of the amount of compensation to be
awarded to a CJA-appointed attorney "rests entirely with the discre-
tion of the district court." United States v. Stone, 53 F.3d 141, 143
(6th Cir. 1995). Section 3006A(d) provides that"[a] separate claim
for compensation and reimbursement shall be made to the district
court for representation before the United States magistrate and the
court, and to each appellate court before which the attorney provided
representation to the person involved." The statute, therefore, pro-
vides the court in which the representation of the indigent defendant
occurred the authority to "fix the compensation and reimbursement to
be paid." Id.

In this case, to punish Linney's contempt, the district judge fined
him $4,950 and purportedly denied him any CJA compensation in
connection with his representation of Twitty. However, the judge who
imposed this penalty did not preside over the case in which Linney
represented Twitty under the CJA. Thus, because the CJA statute
gives the discretion for compensation and reimbursement of CJA
appointed attorneys to the court presiding over the underlying crimi-
nal case for which the CJA compensation may be awarded, the judge
who sentenced Linney for contempt lacked jurisdiction to make the
CJA compensation determination. Accordingly, the only enforceable
portion of Linney's fine is $4,950 -- an amount that he concedes is
not large enough to trigger constitutional entitlement to a jury trial.

V.

Finally, Linney contests his sentence on two grounds.

A.

Linney argues that the district court erred in imposing a fine with-
out making factual findings regarding his ability to pay. We review
de novo the adequacy of factual findings to support a fine and accept
the district court's findings unless they are clearly erroneous. United
States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989).

                    11
Congress has directed that a court must consider specific factors
applicable to an individual defendant in determining whether to
impose a fine and in fixing the amount of the fine. See 18 U.S.C.A.
§ 3572(a) (West Supp. 1997). We, in turn, have held that a court must
make factual findings regarding the defendant's ability to pay. See
United States v. Walker, 39 F.3d 489, 492 (4th Cir. 1994) ("This court
has made it clear that the district court must make factual findings . . .
so that there can be a basis from which to review whether the district
court abused its discretion in assessing a fine.").

After considering the evidence and arguments at the contempt
hearing and finding Linney guilty of criminal contempt, Judge
Simons held a sentencing hearing at which he considered extensive
argument from counsel. During the hearing, with respect to Linney's
ability to pay a fine, the judge noted that "he's a very intelligent per-
son and has unusually high training and background." In addition, the
court remarked that Linney is "[a] college graduate . . . it is surely
obvious to me that in the future he should be able to earn a consider-
able amount of salary." Moreover, Judge Simons recognized that Lin-
ney might be disbarred and so unable to practice law, but concluded
that Linney would still have the ability to earn funds sufficient to pay
the fine; the judge found that Linney had "a definite high earning
capacity aside from the practice of law if he is not permitted to prac-
tice law."

We and other courts have held similar, but somewhat more
detailed, findings sufficient to uphold a district court's imposition of
larger fines. See, e.g., United States v. Gresham, 964 F.2d 1426, 1431
(4th Cir. 1992); United States v. Blackman, 950 F.2d 420, 425 (7th
Cir. 1991); cf. Walker, 39 F.3d at 492 (reversing the imposition of a
fine where no findings were made with respect to the defendant's
ability to pay). The district court's findings as to Linney's ability to
pay a $4,950 fine were not copious, but considering the relatively
small amount of the fine and undisputed evidence as to his educa-
tional background (undergraduate degree from Duke and a law degree
from the University of North Carolina) they were adequate.

B.

Linney also contends that the district court imposed an illegal alter-
native sentence by directing that he perform 300 hours of community

                     12
service if in the future he was found financially unable to pay the fine.
Linney argues that this alternative sentence violates 18 U.S.C.A.
§ 3572(e) (West Supp. 1997). We review de novo this issue of statu-
tory construction. United States v. Payne, 952 F.2d 827, 828 (4th Cir.
1991).

We agree that the court erred in imposing community service as an
alternative sentence at the same time it sentenced Linney to pay the
fine. Section 3572(e) provides that "[a]t the time a defendant is sen-
tenced to pay a fine, the court may not impose an alternative sentence
to be carried out if the fine is not paid." Linney's alternative sentence
violates the plain language of this statute.

However, we do not have to vacate Linney's sentence to remedy
this error. Rather than remand for resentencing, we can modify the
sentence to comply with § 3572(e). In so doing, we follow Taylor v.
Hayes, 418 U.S. 488, 496 (1974), where the Supreme Court held that
it was not improper for an appellate court to correct a criminal con-
tempt sentence to comply with the law. The Court found this to be an
acceptable alternative to remand. Id.; see also Hawkins, 76 F.3d at
550 (an appellate court has the authority to correct trial court errors
in contempt cases by modifying the sentence in an"appropriate case"
but not when the Government failed to prove elements of contempt).

If in the future it is proved that Linney is unable to pay the fine,
the district court, if requested, may impose another sanction in lieu of
all or part of the fine. See 18 U.S.C.A.§ 3573 (West Supp. 1997)
(permitting the court to modify or remit a fine or assessment upon a
showing that efforts to collect are not likely to be effective).

We modify the sentence imposed to eliminate the alternative sen-
tence of 300 hours of community service, but affirm in all other
respects.

AFFIRMED AS MODIFIED

                     13